



Exhibit 10.3


CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”) is entered into effective as of
September 30, 2019 (the “Effective Date”) by and between Inseego Corp., having
its principal place of business located at 9605 Scranton Road, Suite 300, San
Diego, California, 92121 (the “Company”), and Robert Pons (“Consultant”).
Company and Consultant may each be referred to herein as a “Party” and
collectively as the “Parties”. Exhibit A hereto is hereby incorporated into, and
made a part of, this Agreement.


1.
Relationship.



1.1During the term of this Agreement, Consultant shall provide the services (the
“Services”) to the Company as described on, and in accordance with, the Project
Assignment attached as Exhibit A hereto. Consultant shall use Consultant’s best
efforts to perform the Services such that the results are satisfactory to the
Company. Consultant shall perform the Services in a professional manner
consistent with the highest industry standards and in accordance with all
federal, state and local laws, rules and regulations which relate to or govern
the Services. Consultant further represents and warrants that entering into and
performing under this Agreement will not violate any agreement or understanding,
whether written or oral, express or implied, that Consultant has with a third
party, including his current employer, if any, or any former employer. During
the term of this Agreement, Consultant covenants that Consultant will not enter
into any agreement or understanding, whether written or oral, express or
implied, with a third party, including a future employer if Consultant’s
performance under this Agreement would violate such other agreement or vice
versa. Consultant agrees that during the term of this Agreement, Consultant will
not serve as an employee, officer, director or consultant for any entities that
are competitors of the Company.


1.2Consultant has resigned his role as a member of the Board of Directors of the
Company, however Consultant shall continue in the service of the Company under
the terms of this Agreement. As a result, equity awards previously granted to
Consultant are not affected by his resignation, and for purposes of the vesting
and exercisability of such equity awards, Consultant’s continuous service to the
Company is uninterrupted and is not deemed terminated until the termination or
expiration of this Agreement.


1.3During the term of this Agreement and for twelve (12) months following
termination of this Agreement, Consultant shall not


(a)make, effect, initiate, cause or participate in (i) any acquisition of
beneficial ownership of any securities or debt obligations of Company or its
subsidiary or other affiliate (“Subsidiary”) or rights or options to acquire
such securities or debt obligations, (ii) any acquisition of any assets of
Company or its Subsidiary (other than the purchase or acquisition of products of
the Company or any Subsidiary in the ordinary course of business), (iii) any
tender offer, exchange offer, merger, business combination, recapitalization,
restructuring, liquidation, dissolution, extraordinary transaction or any
similar transaction involving Company or its Subsidiary, or involving any
securities, debt obligations or assets of Company or its Subsidiary, or (iv) any
“solicitation” of “proxies” (as those terms are used in the proxy rules of the
Securities and Exchange Commission) or consents with respect to any securities
of Company or any Subsidiary;


(b)form, join or participate in a “group” (as defined in the Securities Exchange
Act of 1934 and the rules promulgated thereunder) with respect to the beneficial
ownership of any securities of Company;


(c)act, alone or in concert with others, to seek to control or influence the
management, board of directors or policies of Company or any Subsidiary;


(d)take any action which might force Company to make a public announcement
regarding any of the types of matters set forth in clause “(a)” of this
sentence;


(e)agree or offer to take, or encourage or propose (publicly or otherwise) the
taking of, any action referred to in clauses “(a)”, “(b)”, “(c)” or “(d)” of
this sentence;


(f)assist, induce or encourage any other person or entity to take any action
referred to in clauses “(a)”, “(b)”, “(c)” or “(d)” of this sentence; or


(g)enter into any discussions or arrangements with any third party with respect
to the taking of any action





--------------------------------------------------------------------------------





referred to in clauses “(a)”, “(b)”, “(c)” or “(d)” of this sentence.


Notwithstanding any provision of this Section 1.3 to the contrary, Consultant
shall not be deemed to be in violation of the provisions of this Section 1.3 by
virtue of the grant of equity awards to Consultant pursuant to the terms of this
Agreement or the vesting or exercise of equity awards granted to Consultant by
Company pursuant to this Agreement or otherwise.


2.Fees. As consideration for the proper provision of the Services to be provided
by Consultant and the other obligations set forth herein, the Company shall pay
to Consultant during the term of this Agreement the amounts specified on Exhibit
A hereto under the conditions specified therein.


3.Term and Termination. This Agreement shall have a term beginning on the
Effective Date and expiring on June 30, 2021, unless terminated earlier in
accordance with the terms of this Agreement. Should either Party default in the
performance of this Agreement or breach any of its material obligations
hereunder, the non-breaching Party may terminate this Agreement immediately if
the breaching Party fails to completely cure the breach, and any intervening
breaches that may have occurred, within three (3) calendar days after having
received written notice by the non-breaching Party of the breach or default if
it is capable of being cured or, if it is not so capable, then such termination
shall take effect immediately upon written notice of same. Consultant shall be
paid in accordance with Exhibit A hereto all fees and expenses owed to
Consultant through the effective date of expiration or termination of this
Agreement.


4.
No Authority to Bind Company; Independent Contractor.



4.1The Parties hereby agree that Consultant shall not have any authority to
enter into contracts or other understandings that bind the Company or create
obligations on the part of the Company without the prior written authorization
of a duly authorized representative of the Company.


4.2Company will provide work product requirements and deliverable requirements
to Consultant. Consultant will perform the Services independently and free from
control and direction from Company. Consultant represents that Consultant is
customarily engaged in an independently established business performing services
that are the same or similar to the Services provided to Company hereunder.


4.3Consultant hereby acknowledges and agrees that Consultant is not an employee
of the Company but is rather solely an independent contractor and therefore will
not be eligible for any Company employee benefits, bonuses or otherwise. To the
extent Consultant otherwise would be eligible for any Company employee benefits
but for the express terms of this Agreement, Consultant hereby expressly
declines to participate in such Company employee benefits and irrevocably waives
any right to such benefits. The Parties acknowledge and agree that they are
neither partners nor joint-venturers.


5.Confidentiality. Consultant agrees during the term of this Agreement and
thereafter that he will take all steps reasonably necessary to hold Company’s
Proprietary Information in trust and confidence, will not use Proprietary
Information in any manner or for any purpose not expressly set forth in this
Agreement, and will not disclose any such Proprietary Information to any third
party without first obtaining Company’s express written consent on a
case-by-case basis. By way of illustration but not limitation “Proprietary
Information” includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques; and (b) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of employees of Company;
and (d) confidential information of any third party that is in Company’s care or
possession. Notwithstanding the other provisions of this Agreement, nothing
received by Consultant will be considered to be Company Proprietary Information
if (i) it has been published or is otherwise readily available to the public
other than by a breach of this Agreement; (ii) it has been rightfully received
by Consultant from a third party without confidential limitations; (iii) it has
been independently developed for Consultant by personnel or agents having no
access to the Company Proprietary Information; or (4) it was known to Consultant
prior to his first receipt from Company. Consultant shall not bring or disclose
to the Company, or use in connection with the Services, any confidential
information of any third party without such third party’s written authorization.
Consultant acknowledges and agrees that he may come into possession of material
non- public information about the Company during his performance of the Services
and that the use of such information is governed by United States securities
laws including, but not limited to, the Securities Exchange Act of 1934, as
amended, and that the violation of such law is a criminal offense. In connection
therewith, Consultant hereby covenants that Consultant will not trade in Company
securities while in possession of material non-public information.





--------------------------------------------------------------------------------





6.Loaned Property. Consultant hereby acknowledges, agrees and covenants that any
and all physical Company-owned property received by Consultant shall remain the
sole and exclusive property of the Company. Upon any termination of this
Agreement, or earlier request by the Company, Consultant shall immediately
return such Company-owned property (including, without limitation, any Company
laptop or mobile phone) to a designated Company representative.


7.
Intellectual Property.



7.1Ownership of Work Product. As used in this Agreement, the term “Work Product”
means any deliverable or invention, whether or not patentable, and all related
know- how, designs, mask works, trademarks, formulae, processes, manufacturing
techniques, trade secrets, ideas, artwork, software or other copyrightable or
patentable works. Consultant agrees to disclose promptly in writing to Company,
or any person designated by Company, all Work Product which is solely or jointly
conceived, made, reduced to practice, or learned by Consultant in the course of
any work performed for Company (“Company Work Product”). Consultant agrees that
any and all Work Product conceived, written, created or first reduced to
practice in the performance of work under this Agreement shall be the sole and
exclusive property of Company and Consultant shall not have any equitable or
legal interest in such rights whatsoever. Consultant irrevocably assigns to
Company all right, title and interest worldwide in and to the Company Work
Product and all applicable intellectual property rights related to the Company
Work Product, including without limitation, copyrights, trademarks, trade
secrets, patents, moral rights, contract and licensing rights. Except as set
forth in this Agreement, Consultant retains no rights to use the Company Work
Product and agrees not to challenge the validity of Company’s ownership of the
Company Work Product. In connection therewith, Consultant hereby represents and
warrants that no part of the Work Product shall contain, use, reproduce or
require any intellectual property rights of a third party or otherwise infringe
such party’s rights.


7.2Covenant not to Transfer. For the sake of clarity, given that the Company
shall own all Work Product exclusively, Consultant hereby covenants and agrees
that he shall not, either directly or indirectly, reproduce, transfer or
otherwise use the Work Product or any part thereof for another customer or
otherwise, other than for purposes of this Agreement.


8.Whistleblower Notice. Consultant acknowledges that pursuant to 18 U.S.C.
Section 1833(b)(1), an individual cannot be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that (a) is made (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.


9.
Miscellaneous.



9.1Taxes. Consultant understands and agrees that the Company is in no way
responsible for any income and/or other tax obligations owed by Consultant in
connection with this Agreement or otherwise, if any, and including but not
limited to all reporting and payment obligations, if any, which may arise as a
consequence of any payment under this Agreement or for any Services, and
Consultant agrees that the Company has no duty to try to prevent any adverse
determination made as to the tax treatment of any such payments. Consultant
agrees to indemnify and hold the Company harmless from all such income and/or
other tax obligations.


9.2Non-Solicit. Consultant agrees that for the term of this Agreement and
continuing for one (1) year thereafter (the “Restricted Period”), Consultant
will not, directly or indirectly, in any manner (whether on Consultant’s own
account, as an owner, operator, officer, director, partner, manager, employee,
agent, contractor, consultant or otherwise): (a) hire or attempt to hire any
current or former employee or consultant to the Company or its affiliates,
unless such consultant or employee has not performed any services for the
Company or its affiliates for a period of twelve (12) consecutive months; (b)
recruit or solicit any current or former employee of or consultant to the
Company or its affiliates, unless such consultant or employee has not performed
any services for the Company or its affiliates for a period of six (6)
consecutive months; or (c) induce or attempt to induce any current or former
employee of, or consultant to, the Company or any of its affiliates, to leave
the employ or service of the Company or its affiliates, or in any way interfere
with the relationship between the Company or its affiliates and any their
employees or consultants.


9.3Limitation of Liability. In no event will the Company be liable for any
consequential, indirect, exemplary, special, incidental, or punitive damages
arising from or relating to this Agreement. The Company’s total cumulative
liability in connection with this Agreement, whether in contract or tort or
otherwise, will not exceed the aggregate amount of fees owed by Company to
Consultant for Services performed under this Agreement.


9.4Duty to Cooperate. Consultant shall, at the reasonable request of the Company
and for no additional consideration, assist the Company and cooperate in the
defense and/or investigation, in which Consultant has knowledge or can





--------------------------------------------------------------------------------





be of help, of any third party claim or any investigation or any proceeding,
whether actual or threatened, including, without limitation, participating as a
witness and providing truthful testimony in any litigation, arbitration, hearing
or other proceeding between the Company and a third party or any government
body.


9.5General Release of Claims by Consultant. In consideration for and as a
condition of receiving the consideration described in Exhibit A and the
Company’s entering into this Agreement, Consultant, on behalf of himself and his
heirs and assigns, voluntarily, knowingly, irrevocably and forever discharges,
waives, and releases the Company and all of its current and former, direct and
indirect parents, subsidiaries, brother-sister companies, and all other
affiliates and related partnerships, joint ventures, or other entities, and,
with respect to each of them, their predecessors and successors; and, with
respect to each such entity, all of its past, present, and future employees,
officers, directors, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs), and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
section, and their successors (collectively, the “Releasees”) from all actions,
claims, demands, causes of actions, obligations, damages, liabilities, expenses
and controversies of any nature whatsoever, whether known or not now known or
suspected, which Consultant had, has or may have against any of the Releasees as
of the date that Consultant signs this Agreement (the “Claims”).


THIS MEANS THAT BY SIGNING THIS AGREEMENT, CONSULTANT UNDERSTANDS THAT, EXCEPT
AS PROVIDED HEREIN, CONSULTANT WILL HAVE WAIVED ANY RIGHT CONSULTANT MAY HAVE TO
BRING A LAWSUIT OR MAKE ANY CLAIM OF ANY KIND WHATSOEVER AGAINST THE COMPANY OR
ANY OF THE RELEASEES BASED ON ANY ACTIONS OR OMISSIONS OF THE COMPANY OR ANY OF
THE RELEASEES UP TO THE DATE OF SIGNING AGREEMENT.


Consultant expressly waives the protection of Section 1542 of the Civil Code of
the State of California and any analogous rule or principle of any other
jurisdiction. Section 1542 provides:


A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.


For purposes of this Agreement, “Claims” does not include (and Consultant is not
releasing): (a) any claims against the Company for promises it is making to
Consultant in this Agreement; (b) any claims for indemnification; or (c) any
claims that the law does not permit Consultant to release by private agreement.


Consultant is hereby advised by the Company to consult with an attorney of
Consultant’s choosing, at Consultant’s expense, prior to entering into this
Agreement.


9.6Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same instrument. The exchange of copies of this Agreement and signature
pages by facsimile transmission, by electronic mail in portable document format
(“pdf”), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, or by combination of such means,
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.


9.7No Assignment; Successors. The Company may assign this Agreement to any
successor to all or part of its assets or business without Consultant’s consent.
Except as specifically provided in this Agreement, no party may assign this
Agreement without the prior written consent of the other party. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of each
party’s successors, permitted assignees, heirs, executors, administrators, and
legal representatives.


9.8Headings. The headings in this Agreement are solely for the convenience of
reference and shall not affect its meaning or interpretation.


9.9Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of Consultant and an authorized representative of
the Company which writing specifically refers to this Section 9.


9.10Sole Agreement. This Agreement, including Exhibit A hereto, constitutes the
sole agreement of the Parties and supersedes all oral negotiations, and prior
writings with respect to the services to be provided under Exhibit A.







--------------------------------------------------------------------------------





9.11Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile transmission,
48 hours after being deposited in the regular mail as certified or registered
mail (airmail if sent internationally) with postage prepaid, if such notice is
addressed to the Party to be notified at such Party’s address or facsimile
number, or as subsequently modified by written notice.


9.12Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws. The Parties hereby
expressly acknowledge and agree that to the extent an alternative body of law
could be construed to apply to or govern this Agreement, it is hereby
disclaimed.


9.13Severability. If one or more provisions of this Agreement is held to be
unenforceable under applicable law, the Parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.


9.14Arbitration. Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration in
the State of California, County of San Diego. The arbitrator shall apply
California law, without reference to rules of conflicts of law or rules of
statutory arbitration, to the resolution of any dispute. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Notwithstanding the foregoing, the Parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.


9.15Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL THE TERMS AND PROVISIONS OF THIS
AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.


9.16Survival. The rights and obligations of the Parties under this Agreement
which by their nature are intended to continue beyond the termination or
expiration of this Agreement, shall survive the termination or expiration of
this Agreement.
IN WITNESS WHEREOF, this Agreement shall be effective as of the Effective Date
first written above.


INSEEGO CORP.
 
 
By:
/s/ Dan Mondor
Name:
Dan Mondor
Title:
Chairman and CEO
 
 
/s/ Robert Pons
ROBERT PONS






--------------------------------------------------------------------------------





EXHIBIT A
PROJECT ASSIGNMENT




Services. During the term of this Agreement, Consultant shall provide consulting
Services for the Company as reasonably requested from time to time by the
Company’s Chairman and Chief Executive Officer.


Location of Provision of Services. Consultant shall render the Services at
locations determined by Consultant, which may be at Consultant’s business
location.


Fees. The Company shall pay Consultant compensation as follows, which shall be
the exclusive compensation payable to Consultant:


1.
Cash retainer of $17,250.00 on the date of each regularly scheduled quarterly
meeting of the Company’s Board of Directors between the Effective Date and June
30, 2021, up to a maximum of 7 meetings, subject to continuous service under
this Agreement through the date of each such meeting;



2.
On the first date in 2020 that the Company’s Board of Directors grants annual
equity awards to all non-employee members of the Board of Directors, restricted
stock units with a value equal to $85,000 (based on the closing price of the
Company’s stock as of the prior trading day), vesting on the date one year
following the date of grant subject to continuous service under this Agreement
through such vesting date; and



3.
On the first date in 2021 that the Company’s Board of Directors grants annual
equity awards to all non-employee members of the Board of Directors, restricted
stock units with a value equal to $35,417 (based on the closing price of the
Company’s stock as of the prior trading day), vesting on June 30, 2021, subject
to continuous service under this Agreement through such vesting date.



Expenses. The Company shall reimburse Consultant for reasonable business
expenses incurred in connection with performance of the Services hereunder
provided that the Company has pre- approved such expenses in advance in writing
(which may include e-mail) and provided further that Consultant submits
reasonable documentation in accordance with the Company’s standard expense
reimbursement policy.





